Title: To James Madison from John Taylor, 16 November 1796
From: Taylor, John
To: Madison, James


Dear Sir
Richmond Novr. 16. 1796
Governor Brooke is this day elected the attorney for the commonwealth in place of Mr: Innes, and several of us have turned our Eyes with much anxiety towards you as his successor. Our hopes that you will accept of the government are sanguine, in consequence of information, that you purpose to discontinue your seat in congress, after the next session. It is probable that there will be no opposition should you be proposed, and it is certain, that if there should be one, it will be unavailing. A disposition appears in the legislature, to make the Salary more adequate to the office, which inspires strong hopes, but promises nothing certain. Now permit me to ask, whether you will accept of the appointment—and that your answer may be immediately returned by Mr: Thompson, as it is a case which will not admit of delay. I need no asseveration, to prove how Sincerely I am yr: friend
John Taylor
